DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I (Fig. 1-2f) in the reply filed on 6/1/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search such as searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the patent number for the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 14 of U.S. Patent No. 10,743,894. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in claims 1, 7, and 14 of U.S. Patent No. 10,743,894. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Claims 1, 5, 6, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7-13 of copending Application No. 16/659624 (reference application), respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of the copending application. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first expandable body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second expandable body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "at least one of the distally tapers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "other cells of the respective expandable portions".  There is insufficient antecedent basis for this limitation in the claim. 
Note that only the closed cells were introduced therefore it is unclear what other cells are present in the structure.
Claim 20 recites the limitation "other cells of the at least one expandable portion".  There is insufficient antecedent basis for this limitation in the claim. 
Note that only the closed cells were introduced therefore it is unclear what other cells are present in the structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7, 14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chanduszko et al. (2009/0299403).
Chanduszko discloses the following claimed limitations:
Claim 7: A monolithic clot retrieval device (30) (Fig. 2) for removing clot from a blood vessel, comprising: a plurality of expandable portions (see figure below) having a plurality of struts with closed cells (struts that form closed cells as seen in the figure below) (Fig. 2) and one or more distal-most apices of the plurality of struts free from connection of an adjacent strut (see figure below where the first expandable portion has a distal-most apex) (note that applicant has not determined in the claim the relationship between the portions with respect to the distal end therefore the examiner is interpreting that the second portion is distal from the first expandable portion); and a plurality of clot inlet mouths (see figure below where there would be more (the second arrow is pointing to the opening which would be at the side) inlets as the one labeled (the second arrow is pointing to the opening which would be at the side)  since the device is tubular and would have the opening such as the ones seen in Fig. 5) between respective expandable portions through which clot may pass and enter the device ([0002] where the device is capable of performing this function).

    PNG
    media_image1.png
    803
    731
    media_image1.png
    Greyscale

Claim 14: A clot retrieval device (30) (Fig. 2) for removing clot from a blood vessel, comprising: a plurality of expandable portions (see figure above) comprising a plurality of struts forming closed cells (struts that form closed cells as seen in the figure above) (Fig. 2), and at least one inlet mouth (see figure above) disposed between the two of the expandable portions (see figure above), the inlet mouth being larger than the cells of the expandable portions (see figure above) and being configured so clot may pass therethrough ([0002] where the device is capable of performing this function).
 Claim 19: Wherein the device is a monolithic structure (Fig. 2).
Claim 20: Wherein the closed cells of at least one of the expandable portions are smaller than other cells of the at least one expandable portion (see figure above)
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrere (2009/0292297).
Ferrere discloses the following claimed limitations:
Claim 1: A clot retrieval device for removing clot from a blood vessel (Fig. 1-9), comprising: a shaft (see figure below); a plurality of expandable bodies (see figure below) distal of the shaft (see figure below), each expandable body comprising a plurality of scaffolding segments (see figure below where it has a plurality of segments which from a diamond shape) forming closed cells (see figure below where the scaffolds form closed cells in diamond shape), wherein at least one of the clot scaffolding segments terminates in a distal apex (see figure below) free from connection to an adjacent closed cell (see figure below); and a plurality of clot inlet mouths (see figure below) between expandable bodies through which clot may pass and enter the device (Fig. 1-9 and figure below).
Claim 2: Wherein at least one of the clot inlet mouths is between the distal apex of at least one of the expandable bodies (see figure below)
Claim 3: Wherein the plurality of clot inlet mouths comprises two or more clot inlet mouths (see figure below), and wherein each expandable body comprises at least one distal apex free from connection to an adjacent closed cell (see figure below).
Claim 4: Further comprising: one or more radiopaque features disposed on struts of the expandable bodies ([0037])
Claim 5: Wherein the proximal end of the first expandable body proximally tapers to a junction with a distal end of the shaft (see figure below)
Claim 6: Wherein the second expandable body distally tapers to a closed end comprising a radiopaque element (Fig. 9 and [0037]).
Claim 7: A monolithic clot retrieval device for removing clot from a blood vessel (Fig. 1-9), comprising: a plurality of expandable portions (see figure below) having a plurality of struts with closed cells (struts that form closed cells as seen in the figure below) (Fig. 9) and one or more distal-most apices of the plurality of struts free from connection of an adjacent strut (see figure below where the first expandable portion has a distal-most apex) (note that applicant has not determined in the claim the relationship between the portions with respect to the distal end therefore the examiner is interpreting that the second portion is distal from the first expandable portion); and a plurality of clot inlet mouths (see figure below) between respective expandable portions through which clot may pass and enter the device (Fig. 1-9 and figure below).
Claim 8: Further comprising: one or more radiopaque features disposed on struts of the expandable portions ([0037])
Claim 9: Further comprising: a shaft (see figure below) extended proximally of a proximal end of one of the expandable portions (see figure below) 
Claim 10: Wherein a proximal end of a first expandable portion of the plurality of expandable portions proximally tapers to a junction with a distal end of the shaft (see figure below).
Claim 11: Wherein a distal most end of the device at least one of the distally tapers to a closed end comprising a radiopaque element (Fig. 9 and [0037]).
Claim 12: Wherein the device is a monolithic structure (Fig. 6 and 9)
Claim 13: Wherein the closed cells of the expandable portions are smaller than other cells of the respective expandable portion (see figure below where the proximal closed cells are larger than the rest of the closed cells).
Claim 14: A clot retrieval device for removing clot from a blood vessel (Fig. 1-9), comprising: a plurality of expandable portions (see figure below) comprising a plurality of struts forming closed cells (struts that form closed cells as seen in the figure below) (Fig. 9), and at least one inlet mouth (see figure below) disposed between the two of the expandable portions (see figure below), the inlet mouth being larger than the cells of the expandable portions (where there is a large inlet mouth as seen in the figure below) and being configured so clot may pass therethrough (Fig. 1-9).
Claim 15: Further comprising: one or more radiopaque features disposed on struts of at least one of the expandable portions ([0037])
Claim 16: Further comprising: a shaft (see figure below) extended proximally of a proximal end of the plurality of expandable portions (see figure below)
Claim 17: Wherein the proximal end of a first expandable portion of the plurality of expandable portions proximally tapers to a junction with a distal end of the shaft (see figure below).
Claim 18: Wherein at least one of the expandable portions distally tapers to a closed end comprising a radiopaque element (Fig. 9 and [0037]).
Claim 19: Wherein the device is a monolithic structure (Fig. 6 and 9)
Claim 20: wherein the closed cells of at least one of the expandable portions are smaller than other cells of the at least one expandable portion (see figure below where the proximal closed cells are larger than the rest of the closed cells).

    PNG
    media_image2.png
    837
    708
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited by the examiner appears to teach the claimed limitations as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771